Citation Nr: 1315452	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  10-41 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral Dupuytrens Contracture. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 

INTRODUCTION

The appellant reportedly served on active duty from February 1987 to December 2002.  The appellant also had subsequent service in the Army Reserves, to include active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement (NOD) was received in August 2009.  A statement of the case (SOC) was issued in September 2010.  The appellant perfected his appeal in October 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The appellant seeks service connection for bilateral Dupuytrens Contracture, which he asserts is related to his military service.  The appellant asserts that exposure to chemicals and daily stressors on his hands as a mechanic caused bilateral Dupuytrens Contracture.  However, treatment records show the appellant had a ganglion cyst removed from his left palm while in the Reserves.  

At the outset, the Board observes that, with respect to the appellant's Reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty training (INACDUTRA).  See 38 U.S.C.A. §§ 101(22), (24) (West 2002); 38 C.F.R. § 3.6.  After a review of the appellant's claims file, and Virtual VA (VA's electronic records database), the Board notes VA has not sought to obtain personnel or treatment records from the appellant's period of Reserve service.  The limited records from his Reserve service are the records he submitted.  Thus, the RO should attempt to obtain and associate with the claims file the appellant's complete Reserve personnel and service treatment records in order to properly adjudicate the appellant's claim.

Additionally, a clarifying medical opinion is needed to determine, when during the appellant's military service, if at all, his bilateral Dupuytrens Contracture manifested.  Specifically, it must be determined if there is a nexus between his disability and his active duty service, ACDUTRA, or INACDUTRA. 

Finally, it would appear that an implied claim of service connection for a ganglion cyst of the left hand has been raised by the record.  It is arguable that this new issue is intertwined with the issue regarding  bilateral Dupuytrens Contracture.  As such, appropriate action at the RO level is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Appellant's unit, and any other appropriate record depository, to request the Appellant's complete Reserve personnel records and service treatment records.  

The RO should also request verification of the dates the Appellant served in the Reserves to include the dates for each period of ACDUTRA and INACDUTRA as well as any periods of active duty service.  The RO should prepare a summary of such dates.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken.  All efforts to obtain these records should be memorialized in the appellant's VA claims file. 

2.  After completion of the above, the appellant should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of his bilateral Dupuytrens Contracture.  The claims file must be made available to the examiner for review in connection with the examination.  

The examiner must be given a list of the appellant's verified periods of active duty, ACDUTRA, and INACDUTRA.  After reviewing the records and examining the appellant, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to the appellant's military service.  The examiner is specifically asked to determine:  

a. Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset during the appellant's active duty service or is otherwise medically related to the appellant's active duty service (taking into consideration the appellant's assertions he was exposed to chemicals and other stressors as a mechanic).  Or,

b. Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability initially manifested while the appellant was in the Reserves.  If so, the examiner should offer an opinion as to whether the disorder is the result of injury or repeated trauma. 

c. The examiner is also asked to clarify what if any relationship the ganglion cyst of the left palm, diagnosed in February 2003, has to the appellant's current bilateral Dupuytrens Contracture.

The examiner should provide a rationale for all conclusions. 

3.  The RO should then furnish the Veteran appropriate VCAA notice regarding the issue of service connection for a ganglion cyst of the left hand.  The RO should develop and formally adjudicate this issue.  The Veteran should be furnished notice of the determination and notice of appellate rights and procedures. 


4.  Thereafter, the RO should review the expanded record and readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


